Case 8:20-cr-00077-CEH-TGW Document 121 Filed 08/17/21 Page 1 of 3 PageID 896




                    UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

                        CASE NO. 8:20-CR-77-CEH-TGW


UNITED STATES OF AMERICA,
                  Plaintiff,
v.

JOSE ISMAEL IRIZARRY
                  Defendant.                /

          MOTION TO WITHDRAW AS COUNSEL OF RECORD

      COMES NOW, the Defendant, JOSE ISMAEL IRIZARRY, by and through

his undersigned counsel, and hereby files this his motion to withdraw as counsel of

record, and in support states as follows:

1.    On or about, July 15, 2021, the Defendant retained new counsel.

2.    On July 15, 2021, attorney Maria A. Dominguez filed her notice of

      appearance.

3.    On July 16, 2021, attorney Carlos A. Perez-Irizarry filed his notice of

      appearance.

4.    The Defendant consents to undersigned counsel’s withdrawal in accordance

      with local rule 2.02(C)(1)(B)(i).

5.    Undersigned counsel respectfully requests to be withdrawn from this instant

      case.
Case 8:20-cr-00077-CEH-TGW Document 121 Filed 08/17/21 Page 2 of 3 PageID 897




                                CONCLUSION

      WHEREFORE, the Defendant, JOSE ISMAEL IRIZARRY, by and through

his undersigned counsel prays this Honorable Court will grant the requested relief

and/or any other relief deemed necessary.

                                            Respectfully submitted,

                                            HUMBERTO R. DOMINGUEZ, P.A.

                                            By: /s/ Humberto R. Dominguez
                                            Humberto R. Dominguez
                                            Florida Bar No.: 837903
                                            150 West Flagler Street
                                            Penthouse Two – 2900
                                            Miami, Florida 33130
                                            Telephone: (305) 373-6400
                                            Facsimile: (305) 373-0396
                                            E-Mail: Bert@hdominguezlaw.com




                                        2
Case 8:20-cr-00077-CEH-TGW Document 121 Filed 08/17/21 Page 3 of 3 PageID 898




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY on August 17, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will

then send notice of electronic filing to all counsel of record.

                                               By: /s/ Humberto R. Dominguez
                                               Humberto R. Dominguez
                                               Florida Bar No.: 837903




                                           3
